Citation Nr: 1612086	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  08-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to a rating in excess of 20 percent for a right shoulder disability.

4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971 with service in the
Republic of Vietnam from November 1970 to May 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. Due to a subsequent change in the location of the Veteran's residence, jurisdiction of his appeal has been transferred to the RO in Muskogee, Oklahoma.

In December 2011, the Board remanded the claims for further development and adjudicative action. In April 2012, the RO issued a Supplemental Statement of the Case (SSOC), which continued to deny the claims. The case has been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. For the period from July 27, 2006 to January 23, 2012, the Veteran's service connected right shoulder disability manifested in impairment most resembling limitation of motion of the arm at shoulder level.

2. For the period beginning January 23, 2012, the Veteran's service connected right shoulder disability manifested in impairment most resembling limitation of motion to 25 degrees from side. 

3. There is no competent evidence of bilateral hearing loss in service, manifestations of sensorineural hearing loss within one year following the Veteran's discharge from service, or of a nexus between the post service bilateral hearing loss disability and service.

4. There is no competent evidence of tinnitus in service, manifestations of tinnitus within one year following the Veteran's discharge from service, or of a nexus between the post service tinnitus and service.

5. Effective July 27, 2006, the Veteran is unable to secure and follow substantially gainful employment as a result of his service connected disabilities, which include PTSD, rated at 70 percent disabling; limitation of motion of the right arm, rated at 20 percent disabling; and ischemic heart disease, rated at 30 percent disabling.


CONCLUSIONS OF LAW

1. For the period from July 27, 2006 to January 23, 2012, the criteria for a rating in excess of 20 percent for a right shoulder disability have not been met. 38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 4.118, Diagnostic Codes 5304-5201 (2015).

2. For the period beginning January 23, 2012, the criteria for a rating of 40 percent for a right shoulder disability have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 4.118, Diagnostic Codes 5304-5201 (2015).

3. The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

4. The criteria for establishing entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 	
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

5. Effective July 27, 2006, the criteria for the assignment of a TDIU have been met. 38 U.S.C.A. §§ 1155 , 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2015). The VCAA notice requirements apply to all elements of a claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with the relevant notice and information in an August 2006 letter prior to the initial adjudication of his claims. Pelegrini v. Principi, 	 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). The RO advised the claimant of the elements of service connection and an increased rating, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. Additionally, in compliance with the December 2011 Board remand, the RO provided a December 2011 VCAA letter pertaining to the issue of entitlement to a TDIU.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to decide the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, and PMRs. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McClendon v. Nicholson, 20 Vet. App. 79 (2006). In January 2012, the Veteran was afforded a VA examination to evaluate his right arm disability. The Veteran also underwent a VA examination to determine the etiology of his bilateral hearing loss and tinnitus in February 2012. Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 	
21 Vet. App. 303 (2007).

In accordance with the December 2011 Board remand, the RO also obtained missing VA treatment records. Additionally, the RO developed the Veteran's claim for individual unemployability. The agency of original jurisdiction (AOJ) has substantially complied with the remand orders and satisfied the duty to assist. Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 	
97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2015). 

Merits of the Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 	
38 C.F.R. § 4.3 (2015).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. Any change in a diagnostic code by VA must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2015). VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 	
§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered. However, the provisions of 	
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion. Johnson  v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015). 

Disorders of the shoulders are rated under Diagnostic Code 5200 through Diagnostic Code 5203 of 38 C.F.R. § 4.71a. The above-referenced diagnostic codes provide for different ratings in certain instances depending on whether the shoulder involved is the major or minor joint. Here, the Veteran is right hand dominant; as such, the Board will consider the disability ratings for the major joint. Shoulder flexion is measured from zero degrees to 180 degrees; abduction is measured from zero degrees to 180 degrees. 38 C.F.R. § 4.71a, Plate I.

Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerus move as one piece), a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity; a 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable; and a 50 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side. 38 C.F.R. § 4.71a.

Diagnostic Code 5201, which pertains to limitation of motion of the arm, assigns a 20 percent disability rating when range of motion of the upper major extremity is limited to the shoulder level; a 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels; and a 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side. 	
38 C.F.R. § 4.71a.

Under Diagnostic Code 5202, which pertains to impairment of the humerus, a 20 percent disability rating is warranted when there is malunion of the humerus with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level; a 30 percent disability rating is warranted when there is malunion of the humerus with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements; a 50 percent disability rating is warranted when there is fibrous union of the humerus in the major upper extremity; a 60 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) in the major upper extremity; and a maximum disability rating of 80 percent is warranted when there is loss of humerus head (flail shoulder) in the major upper extremity. 38 C.F.R. § 4.71a.

Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, assigns a 10 percent disability rating where there is malunion of the clavicle or scapula of the major upper extremity, or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement; and a 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement, or where there is dislocation of the major upper extremity clavicle or scapula. 38 C.F.R. § 4.71a.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating." See Fenderson v. West, 12 Vet. App 119 (1999). The U.S. Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2008).

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I (2015). With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder. 

In general, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A VA examination report dated in September 2006 shows that the Veteran described constant pain; however flexion was measured at 0 to 90 degrees with pain and abduction was measured at 0 to 90 degrees with pain. Exterior rotation was measured at 0 to 90 degrees, and interior rotation was measured at 0 to 45 degrees with pain. There examiner noted that there were no flare-ups, therefore there were no additional limitations with flare-ups. The examiner also noted that there was no effect of incoordination, fatigue, weakness, or lack of endurance on his joint function. The examiner further noted a well-healed anterior surgical scar.

The Veteran underwent another VA examination in January 2012. He reported that he has constant pain in his right shoulder joint that increases with any attempts at range of motion. Flexion was measured at 90 degrees, with pain at 20 degrees. Abduction was measured at 90 degrees, with pain at 30 degrees. The examiner noted that these ranges of motion were noted on informal examination such as when he was putting on his jacket. On formal examination, flexation was 0 to 20 degrees and abduction was 0 to 20 degrees. There was a superficial linear scar that measured 14 centimeters by 4 centimeters, with no pain or unstable extremities, with frequent loss of covering of the skin over the scar. 

The Veteran was not able to perform the repetitive-use testing with three repetitions because the Veteran reported that it was too painful and his shoulder locked up. The examiner noted the Veteran had less movement than normal, weakened movement, excess fatigability, incoordination and impaired ability to executed skilled movements smoothly, pain on movement and atrophy of disuse. The examiner also noted localized tenderness or pain on palpation of joints/soft tissue/biceps tendon and "guarding" of his right shoulder. 

The examiner performed tests to evaluate the Veteran's rotator cuff conditions The result of the Hawkins' Impingement Test (forward flex), empty-can test (abduction), and external rotation/Infraspinatus strength test results were all positive, which indicate pain on internal rotation and weakness on abduction and external rotation. The Veteran was unable to perform the lift-off subscapularis test.

The examiner determined that the Veteran's shoulder condition impacted his ability to work because the Veteran worked as a carpenter and a welder after his military discharge. He would be unable to lift any weight above his head, lift or carry more than 10 pounds and he would be unable to push or pull with the right arm. Additionally, he would be unable to climb a ladder or respectively use hand tools. The right shoulder would not cause limitations with gripping/grasping, bending, twisting, kneeling, squatting, standing or sitting. 

The Veteran is currently assigned a 20 percent rating under Diagnostic Code 5304-5201. Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99." Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen. The Veteran currently receives a 20 percent disability rating for dislocation of his right shoulder with residuals under this hyphenated code. His right shoulder is his dominant shoulder. See the January 2012 VA examination.

The preponderance of the evidence is against a grant of a disability rating in excess of 20 percent for the period prior to January 23, 2012. At the May 6, 2010, examination, abduction and exterior rotation were measured at 90 degrees, with pain at 90 degrees. The 90 degree mark is at shoulder level, thus when taking into consideration the Veteran's pain at 90 degrees, the impairment from his disability would most resemble a 20 percent disability rating. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Although, interior rotation was measured at 90 degrees with pain at 45 degrees, there was no effect of incoordination, fatigue, weakness, or lack of endurance on his joint function.

However, giving the benefit of the doubt due to the Veteran, the Board finds the Veteran is entitled to a 40 percent disability rating effective January 23, 2012. At the examination held on that date, abduction is noted to have pain onset at 30 degrees, and flexion is noted to have pain at 20 degrees. The ranges of motion measured are less than midway between side and shoulder level, which warrant 40 percent disability rating. Id.

The Veteran is not entitled to a separate compensable disability rating for a scar on his shoulder. The identified scar was not greater than 39 centimeters. There was neither pain nor residuals identified. In short, his scar does not meet the criteria for a separate compensable disability rating. See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805. There is also no evidence of impairment of the humerus, or of ankylosis of scapulohumeral articulation. The Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign a disability rating excess of the rating already assigned. See Schafrath, 1 Vet. App. at 593.

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1). However, the criteria for evaluation of his shoulder disability fully contemplate the Veteran's complaints of limited and painful motion, particularly when the impact of the DeLuca factors is considered in accordance with the applicable regulations. Thun v. Peake, 22 Vet. App. 111 (2008). No further discussion of 38 C.F.R. § 3.321 is required.

Merits of the Service Connection Claims 

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 2014);	
38 C.F.R. § 3.303 (2015). Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. 	
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 	
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard. See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes. 38 C.F.R. 	
§ 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Walker, 708 F.3d at 1338. Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.

The Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus. See the February 2012 VA examination. Sensorineural hearing loss is among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology. Id. In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.


The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he was exposed to acoustic trauma from proximity to rifle fire, explosions, rocket fire and artillery fire while serving in a Rifle Platoon in service. However, the first indication of hearing loss is in 2009. See the February 2009 Ear and Hearing Specialist examination. The preponderance of the evidence is against the claim, and the appeal will be denied.

In March 2009, the Veteran was diagnosed with sensorineural hearing loss and tinnitus. See the March 2009 VA audiology examination. Following a February 2012 VA audiological examination, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus. Thus, the first element of service connection, namely a current diagnosis, has been met for the claimed bilateral hearing loss and tinnitus.



The Veteran's specialty in service was a Radio Operator. See the DD Form 214. The record contains evidence of significant military noise exposure from proximity to rifle fire, explosions, rocket fire and artillery fire. Therefore, there is evidence of an in-service event and the second element of service connection has been met. 

Next, the Board considers the evidence to determine the existence of a nexus between the Veteran's in-service noise exposure and the Veteran's current bilateral hearing loss and tinnitus.

The Veteran's service treatment records are silent for complaints, treatment and diagnoses of hearing loss and tinnitus. On his May 1969 entrance examination, the examiner noted hearing sensitivity within normal limits. His May 1971 separation examination also indicated normal hearing. Additionally, a March 1972 physical examination also reported no tinnitus present.

The Veteran was afforded a VA audiological examination in April 2012. The examiner opined that the Veteran's hearing loss and tinnitus were not related to service. The examiner noted the Veteran's post service occupational noise exposure from his work in automotive manufacturing and the absence of evidence of hearing loss and tinnitus for over 30 years of service. The examiner also cited to the Institute of Medicine's Report on "Noise and Military Service" (Humes, L. E., Joellenbeck, L. M., & Durch, J. S. (Eds.), September, 2005), which concluded that there is currently no scientific evidence that supports delayed onset of noise-induced hearing loss that occurs weeks, months, or years after the reported noise exposure, and determined that the Veteran's current hearing loss and tinnitus is less likely due to his in service acoustic trauma and more likely due to his history of post service occupational noise exposure. 

The absence of post-service complaints, findings, diagnosis or treatment for more than 30 years after service is one factor that tends to weigh against a finding of continuous symptoms of bilateral hearing loss after separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor 

in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

The Board has considered whether the Veteran's hearing loss disorder can be granted on a presumptive basis, as sensorineural hearing loss and tinnitus are disorders for which service connection is available if manifests to a compensable degree within one year of separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). As noted above, the Veteran was not diagnosed with bilateral hearing loss for VA purposes during the first year after service. Therefore, service connection for bilateral hearing loss on a presumptive basis is not available in this case.

The preponderance of the evidence is against the claims of service connection for bilateral hearing loss and tinnitus, and the claims must be denied. Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TDIU

A TDIU may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful employment as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.	
 38 C.F.R. § 4.3 .

Effective July 27, 2006, the Veteran is in receipt of an 80 percent combined disability evaluation and the schedular percentage criteria for TDIU are met for the entire appellate period. 38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Id. 

A September 2006 VA examiner noted that the Veteran was not able to work in manual labor due to his right shoulder disorder. In a VA addendum opinion, the January 2012 VA examiner determined that the Veteran's service-connected PTSD "renders him unable to maintain substantial gainful employment." See the September 2012 VA addendum opinion. Additionally, the January 2012 examiner determined that the Veteran's service-connected right are disability impacts his ability to work because the Veteran would be unable to lift any weight above his head, lift or carry more than 10 pounds, climb a ladder, push/pull with his right arm or repetitively use hand tools.

Given this evidence, the Board will grant the benefit of the doubt to the Veteran and allow a TDIU. 

(ORDER ON NEXT PAGE)








ORDER

For the period from July 27, 2006 to January 23, 2012, a rating in excess of 20 percent for a right shoulder disability is denied.

For the period beginning January 23, 2012, a rating of 40 percent for a right shoulder disability is granted.

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Effective July 27, 2006, a TDIU is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


